EXHIBIT 3-3 {State Seal} Ross Miller Secretary of State 202 North Carson StreetCarson City, Nevada 89701-4201(775) 684-5708 Website: www.nvsos.gov Certificate of Amendment(PURSUANT TO NRS 78.385AND 78.390) Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: TONE IN TWENTY 2. The articles have been amended as follows (provide article numbers, if available): Article 1 is amended to change thenameof the company to: MusclePharm Corporation 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 366,667 shares 83.8% 4. Effective date of filing:3/1/10 5.
